                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 KIMBERLY MOGDIS,

         Plaintiff,

 v.                                                                Case No. 1:18-CV-82

 COMMISSIONER OF SOCIAL SECURITY,                                  HON. GORDON J. QUIST

       Defendant.
 _____________________________________/


            ORDER REJECTING THE REPORT AND RECOMMENDATION

       Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) of the Social Security Act to

review a final decision of the Commissioner of Social Security denying Plaintiff’s claim for

Disability Insurance Benefits under Title II of the Social Security Act. Magistrate Judge Ellen

Carmody submitted a Report and Recommendation (R & R) recommending that the Court affirm

the Commissioner’s decision denying disability benefits. (ECF No. 13.)

       Plaintiff has filed objections to the R & R (ECF No. 14) and Defendant has responded to

Plaintiff’s objections (ECF No. 15). Upon receiving objections to the R & R, the district judge

“shall make a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept,

reject, or modify any or all of the magistrate judge’s findings or recommendations. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       After conducting a de novo review of the R & R, the objections, and the pertinent portions

of the record, the Court concludes that the R & R should be rejected and that the case should be

remanded to the Administrative Law Judge (ALJ) for reconsideration consistent with this order.

                                                1
         Plaintiff alleged in her initial brief (ECF No. 10) and again in her objections to the R & R

that the ALJ committed the following errors: the ALJ did not take into account Plaintiff’s

limitations regarding concentration, persistence, and pace; the ALJ violated the treating physician

rule; the ALJ mishandled Plaintiff’s complaints; the ALJ ignored the limiting effects of treatment;

and the ALJ failed to address regional jobs. (Id. at PageID.996.)

         “This court’s review of the Commissioner’s decision is limited to determining whether it

is supported by substantial evidence and was made pursuant to proper legal standards.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citing 42 U.S.C. § 405(g)). The Court

agrees with the magistrate judge’s conclusion that substantial evidence supported the ALJ’s

findings regarding Plaintiff’s limitation in concentration, persistence, and pace; the ALJ’s finding

that the effects of treatment were not work-preclusive; 1 and the ALJ’s finding that alternative work

existed in significant numbers in the national economy. 2 However, the Court finds that the ALJ

misapplied the legal standards and/or failed to support her decision with substantial evidence in

considering treating-source opinions and Plaintiff’s subjective testimony. Thus, the Court will

remand this matter to the ALJ for reconsideration.




1
 By Plaintiff’s tally, she missed 62.5 days of work over a 42.5-month period, which is more than 1.5 days absent per
month. The vocational expert (VE) testified that the jobs that Plaintiff could work in the national economy had an
absenteeism tolerance of approximately once per month and that two or more absences would be work-preclusive.
(ECF No. 6-2 at PageID.86.) Given that Plaintiff did not question the VE about the effect of absences between one
and two days a month and considering the deference this Court affords the ALJ’s decision, this Court finds that the
ALJ’s refusal to take into account the limitation of Plaintiff’s treatment is supported by substantial evidence.
2
  “‘[W]ork which exists in the national economy’ means work which exists in significant numbers either in the region
where such individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A); see also 20 C.F.R. §
404.1566(a). The VE testified that there existed approximately 136,000 jobs nationwide that Plaintiff could perform
based on the hypothetical posed by the ALJ. The VE did not specifically testify as to whether those jobs existed in
the region where Plaintiff lives or in several regions of the country. However, this Court has previously found that
when “[n]othing about these positions suggested that they would be isolated jobs in relatively few locations outside
the region in which Plaintiff lives,” the ALJ can properly infer that a significant number of jobs exist in the national
economy. Kelley v. Comm'r of Soc. Sec., No. 1:15-CV-0107, 2016 WL 944906, at *7 (W.D. Mich. Mar. 14, 2016).

                                                           2
                                        Treating-Source Opinions

        “[A]n opinion from a medical source who regularly treats the claimant (a ‘treating source’)

. . . must be given ‘controlling weight’ if two conditions are met: (1) the opinion ‘is well-supported

by medically acceptable clinical and laboratory diagnostic techniques’; and (2) the opinion ‘is not

inconsistent with the other substantial evidence in [the] case record.’” Gayheart v. Comm'r of Soc.

Sec., 710 F.3d 365, 375–76 (6th Cir. 2013) (emphasis added) (quoting 20 C.F.R. § 404.1527(c)(2)).

        The ALJ gave less than controlling weight to the treating-source opinions of Plaintiff’s

physician, Charles Barker Jr., D.O., and Plaintiff’s mental health specialist, Heather Dermyer,

Ph.D. 3 But an ALJ can reject or lessen the weight given to a treating-source only if the opinion is

not well-supported by medically acceptable diagnostic techniques or if the opinion is inconsistent

with other substantial evidence, which is not what happened in this case.

        The ALJ afforded Dr. Barker’s opinion “little weight, as it is vague, and does not provide

for specific workplace abilities and limitations.” (ECF No. 6-2 at PageID.36.) Yet, vagueness is

simply not a reason to reject a treating-source opinion.

        The ALJ also afforded Dr. Dermyer’s opinion only “partial weight, as it is partially

consistent with the overall evidence of record.” (Id. at PageID.37.) However, Dr. Dermyer’s

opinion was not inconsistent with other substantial evidence in the record. Dr. Dermyer opined

that Plaintiff had marked limitation in the ability to complete a normal workday and workweek

without interruptions from psychologically based symptoms. The ALJ compared that opinion to

the medical evidence that Plaintiff “was often alert and oriented with logical and goal directed




3
  The magistrate judge stated that Dr. Dermyer’s opinion, expressed on a Mental Residual Functional Capacity
Assessment form, did not constitute a “medical opinion.” (ECF No. 13 at PageID.1054.) However, it is unclear to
this Court how the definition of a medical opinion, as quoted from 20 C.F.R. §§ 404.1527(a)(2) and 416.927(a)(2),
precludes Dr. Dermyer’s opinion from being considered as such. Furthermore, the ALJ treated Dr. Dermyer’s opinion
as a medical opinion, so this Court will as well.

                                                       3
though processes, intact concentration, and adequate judgment and insight.” (Id.) But, for

evidence to be considered inconsistent, there must be a “conflict.” 20 C.F.R. § 404.1520b. Here,

there is no actual conflict. Dr. Dermyer’s opinion addresses Plaintiff’s mental health limitations

over the course of a workday or workweek, whereas the medical record evidence that the ALJ cites

addresses Plaintiff’s mental health state in a snapshot of time.      Thus, because there is no

inconsistency, the ALJ’s reason for giving Dr. Dermyer’s opinion less than controlling weight is

invalid.

       It is unclear whether substantial evidence would support the ALJ’s decision to deny

benefits if Dr. Barker’s and Dr. Dermyer’s opinions were given controlling weight. But because

the ALJ did not correctly apply the treating physician doctrine, reversal is required, even if

substantial evidence otherwise supported the ALJ’s decision. Wilson v. Comm'r of Soc. Sec., 378

F.3d 541, 544 (6th Cir. 2004).

                                 Plaintiff’s Subjective Testimony

       “Where the symptoms and not the underlying condition form the basis of the disability

claim, a two-part analysis is used in evaluating complaints of disabling pain.” Rogers, 486 F.3d

at 247 (citing 20 C.F.R. § 416.929(a)).

       First, the ALJ will ask whether the there is an underlying medically determinable
       physical impairment that could reasonably be expected to produce the claimant’s
       symptoms. 20 C.F.R. § 416.929(a). Second, if the ALJ finds that such an
       impairment exists, then he must evaluate the intensity, persistence, and limiting
       effects of the symptoms on the individual’s ability to do basic work activities. Id.
       Relevant factors for the ALJ to consider in his evaluation of symptoms include the
       claimant’s daily activities; the location, duration, frequency, and intensity of
       symptoms; factors that precipitate and aggravate symptoms; the type, dosage,
       effectiveness, and side effects of any medication taken to alleviate the symptoms;
       other treatment undertaken to relieve symptoms; other measures taken to relieve
       symptoms, such as lying on one’s back; and any other factors bearing on the
       limitations of the claimant to perform basic functions.




                                                4
Rogers, 486 F.3d at 247. At step two, the Social Security Administration “recognize[s] that some

individuals may experience symptoms differently and may be limited by symptoms to a greater or

lesser extent than other individuals with the same medical impairments, the same objective medical

evidence, and the same non-medical evidence.” Soc. Sec. Ruling 16-3p; Titles II & XVI:

Evaluation of Symptoms in Disability Claims, S.S.R. 16-3P, 2016 WL 1119029 at *4 (S.S.A. Mar.

16, 2016). As such, a claimant’s subjective assessment of symptoms “will be determined to

diminish [the claimant’s] capacity for basic work activities to the extent that [the claimant’s]

alleged functional limitations and restrictions due to symptoms, such as pain, can reasonably be

accepted as consistent with the objective medical evidence and other evidence.” 20 C.F.R. §

404.1529(c)(4). Stated differently, once the ALJ determines that the claimant has an underlying

medically determinable impairment, the ALJ will find that the subjective assessment of symptoms

diminishes the capacity of that claimant to the extent that the subjective assessment can reasonably

be accepted as consistent with the entire case record. Id.

       In this case, the ALJ found “that the claimant’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms.” (ECF No. 6-2 at PageID.32.) Therefore,

Plaintiff’s subjective testimony should have been considered under the second step, looking for

reasonable consistency. The ALJ did not accept Plaintiff’s testimony because the ALJ found that

Plaintiff’s statements were “not entirely consistent with the medical evidence and other evidence

in the record.” (Id.) In particular, the ALJ found the following statements not entirely consistent

with the case record:

       (1) Plaintiff testified at the hearing that she could stand only for ten minutes and walk less

           than one city block. The ALJ compared that statement to medical evidence that showed

           that Plaintiff had normal strength, full range of motion, intact sensation, a normal gait



                                                 5
           without the use of assistive devices, and no difficulty walking on toes and heels.

           Additionally, the ALJ pointed to testimony from September 2014 in which Plaintiff

           stated that she could lift her thirty-two-pound son, stand or walk up to forty-five

           minutes, and sit up to forty-five minutes. (Id. at PageID.36-37.)

        (2) Plaintiff testified at the hearing that she had difficulty with focus and attention. The

           ALJ compared that statement with medical evidence that Plaintiff was often alert and

           oriented with logical and goal directed through processes, intact concentration, and

           adequate judgment and insight. (Id. at PageID.37)

        (3) Plaintiff testified to disabling symptoms and limitations. The ALJ concluded that the

           daily activities described by Plaintiff were not limited to the extent expected of

           someone with disabling symptoms and limitations. The ALJ noted that Plaintiff had

           reported caring for her younger son and her older son who was mildly disabled,

           preparing meals, doing light household chores, shopping in stores, driving, and on one

           occasion in May 2016, hosting a party. (Id.)

However, the ALJ should have accepted Plaintiff’s description of her symptoms if the symptoms

described could “reasonably be accepted as consistent” with the other evidence, which is the case

here.

        Plaintiff’s testimony that she could only stand for ten minutes and walk less than one city

block is reasonably consistent with intact sensation and normal range of motion. See Rogers, 486

F.3d 248-49 (finding that the ALJ improperly rejected claimant’s subjective testimony when the

ALJ pointed to medical evidence that the claimant exhibited “normal reflexes” and “normal

sensory testing”). In the same vein, Plaintiff’s testimony cannot be considered inconsistent just

because more than two years earlier Plaintiff testified that she could walk up to forty-five minutes



                                                 6
at a time; Plaintiff has a degenerative disease that easily explains why her symptoms have

worsened over time. See S.S.R. 16-3P, 2016 WL 1119029 at *8 (“[I]nconsistencies in an

individual’s statements made at varying times does not necessarily mean they are inaccurate.

Symptoms may vary in their intensity, persistence, and functional effects, or may worsen or

improve with time.”).

        Plaintiff’s reports of difficulty with focus and attention is reasonably consistent with

medical evidence that she had logical thought processes and fits comfortably within the opinion

given by treating-source Dr. Dermyer. Dr. Dermyer opined that Plaintiff had marked limitations

in an ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms, but otherwise Plaintiff only had moderate or slight limitations

in all other areas.

        Finally, Plaintiff’s testimony with regard to daily activities is consistent with her report of

symptoms because the “somewhat minimal daily functions” to which Plaintiff testified “are not

comparable to typical work activities.” Rogers, 486 F.3d at 248 (rejecting the ALJ’s conclusion

that a claimant’s daily activities, such as being “able to drive, clean her apartment, care for two

dogs, do laundry, read, do stretching exercises, and watch the news,” rendered the claimant’s

subjective testimony inconsistent).

        The ALJ did not employ the correct standard when she stated that Plaintiff’s statements

were “not entirely consistent” with the record evidence, rather than considering if the Plaintiff’s

statements could be reasonably accepted as consistent. See 20 C.F.R. § 404.1529(c)(4). To the

extent that the ALJ employed the correct standard but did not articulate it well, her reasons for

finding inconsistency are not supported by substantial evidence. See Rogers, 486 F.3d at 249.

Thus, reversal is required.



                                                  7
                                          Conclusion

       For the foregoing reasons, the Court rejects the R & R (ECF No. 13), reverses the

Commissioner’s decision denying disability benefits to Plaintiff, and remands the case to the ALJ

for reconsideration.

       IT IS SO ORDERED. A separate judgment will enter.



Dated: February 14, 2019                                    /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                               8
